UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 99-31267


                     ANDRE C. BROUSSARD; ET AL.,

                                                            Plaintiffs,


      ANDRE C. BROUSSARD; THERESE B. LABRY; HUNTER K. BOUDREAUX;
                        ROBERT JOHN BROUSSARD,

                                                 Plaintiffs-Appellants.


                                VERSUS


                    EQUITABLE STORAGE CO.; ET AL.,

                                                          Defendants,

                        EQUITABLE STORAGE CO.,

                                                 Defendant-Appellee.



             Appeal from the United States District Court
                 For the Western District of Louisiana
                              (96-CV-2796)

                          September 18, 2000

Before WOOD,* DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:**

       After reviewing the record and considering the briefs and

  *
   Circuit Judge of the Seventh Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
argument of counsel, we are persuaded that the district court did

not abuse its discretion in dismissing this suit.

     AFFIRMED.




                                2